Opinion issued January 14, 2014.




                                    In The

                             Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-13-00561-CR
                          ———————————
                BRANDON LARUE JACKSON, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 248th District Court
                          Harris County, Texas
                      Trial Court Case No. 1334290



                        MEMORANDUM OPINION

     Pursuant to an agreement with the State, appellant, Brandon Larue Jackson,

pleaded guilty to the offense of murder.1 The trial court accepted the plea

1
     See TEX. PEN. CODE ANN. § 19.02 (West 2011).
agreement, assessed appellant’s punishment at confinement for forty years, and

certified that this is a plea-bargained case and he has no right of appeal. We

dismiss the appeal.

      In a plea-bargained case, a defendant may appeal only those matters that

were raised by written motion and ruled on before trial or after obtaining the trial

court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. Art 44.02 (West 2006);

TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing

that the defendant has a right of appeal has not been made part of the record. TEX.

R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record and states that

this is a plea-bargained case and appellant has no right of appeal. See TEX. R. APP.

P. 25.2(a)(2). The record supports the trial court’s certification.2 See Dears v. State,

154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Because appellant has no right of

appeal, we must dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680

(Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to ascertain

whether an appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2),

2
      Although written pretrial motions for psychiatric evaluations to determine
      competency and sanity were filed, the motions were granted and, therefore, do not
      provide a basis for appeal. See Woods v. State, 108 S.W.3d 314, 316 n.6 (Tex.
      Crim. App. 2003) (distinguishing motion for examination from court
      determination of competency). Further, the plea agreement states that appellant
      waived the right to appeal if the court accepted the plea agreement. A waiver of
      the right to appeal is valid if made when the defendant knows the sentence he will
      receive. See Ex parte Delaney, 207 S.W.3d 794, 798 (Tex. Crim. App. 2006).
                                           2
must dismiss a prohibited appeal without further action, regardless of the basis for

the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3